Citation Nr: 1206403	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  10-03 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of right inguinal hernia surgery.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from September 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board or BVA) following a Board Remand in April 2011.  This matter was originally on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO).


FINDING OF FACT

The Veteran's service-connected residuals of right inguinal hernia surgery are manifested by subjective complaints of daily pain and occasional itching, tingling, pressure, and pulling in right inguinal region; no objective manifestations of recurrent hernia; and objective evidence of well-healed, non-tender, stable superficial scar measuring less than 144 square inches. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of right inguinal hernia surgery have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7338, 4.124a, Diagnostic Codes 8530, 8630 (2010), 4.118, Diagnostic Codes 7802-7805 in effect prior to October 23, 2008. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

Pursuant to the Board's April 2011 Remand, the Appeals Management Center (AMC) requested that the Veteran provide information regarding treatment since July 2008 for his right inguinal hernia disability, readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's April 2011 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

In this case, the Board notes that the issue on appeal arises from a notice of disagreement as to the initial rating assigned to the Veteran's service-connected residuals of right inguinal hernia surgery, and as such, represents a "downstream" issue as referenced in VAOPGCPREC 8-2003 (December 22, 2003), summary published at 69 Fed. Reg. 25,180 (May 5, 2004), a precedent opinion of VA's General Counsel that is binding on the Board (see 38 U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The opinion states that if, in response to notice of its decision on a claim for which VA has already given the 38 U.S.C. § 5103(a) notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly-raised issue.  With regard to the instant case, the Board finds that adequate 38 U.S.C. § 5103(a) notice was provided as to the original claim for service connection in October 2008, and as such, the rating assignment issue on appeal falls within the exception for the applicability of 38 U.S.C.A. § 5103(a).  
  
The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records and VA medical treatment records have been obtained, to the extent available.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Although the Veteran provided private medical records to VA, he has identified no private medical records that he wished for VA to obtain on his behalf.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded a VA examination in May 2011.  38 C.F.R. § 3.159(c)(4) (2011).  The VA examiner addressed the severity of his residuals of right inguinal hernia surgery in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The May 2011 VA examination report is thorough; thus, the examination in this case is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Increased Rating

The Veteran's service-connected residuals of right inguinal hernia surgery have been rated as noncompensably disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7338.  A noncompensable (zero percent) evaluation is warranted for an inguinal hernia not operated, but remediable; or small, reducible, or without true hernia protrusion.  A 10 percent evaluation contemplates a postoperative recurrent hernia, readily reducible and well-supported by a truss or belt.  A 30 percent evaluation is in order for a small, postoperative recurrent, or unoperated irremediable, inguinal hernia, not well supported by truss or not readily reducible.  A 60 percent evaluation is assigned for a large postoperative and recurrent inguinal hernia, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  A 10 percent is added for bilateral involvement, provided the second hernia is compensable. This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree. 

The Veteran underwent VA examination in May 2011.  At that time, the Veteran reported some daily pain in the inguinal region, worse with a full bladder.  He also reported occasional discomfort in the right inguinal area with walking which he described as itching, a pressure sensation, and sometimes a tingling sensation.  The Veteran reported that he found that when the right testicle was unsupported, it caused some increased pain in the inguinal region and as such wears two pairs of brief-type underwear to give a small amount of support to the right testicle.  The Veteran reported that he was taking Oxaprozin for various pain complaints and that it helped some with his right inguinal condition.  The Veteran also noted taking Tamsulosin at bedtime for an enlarged prostate with nocturia.  He denied wearing a truss or a hernia belt.

Physical examination demonstrated a well-healed, barely visible scar in the right inguinal region.  The scar was freely movable and was a typical narrow surgical scar.  The Veteran reported some discomfort with palpation in the lower end of the scar which he described as "tingling."  When the examiner put some traction downward on the right testicle, there was a slight discomfort in the right inguinal region.  There was no recurrence of the hernia.  There were no abnormal masses and no abnormal bulging through the region of the scar or into the scrotal area.  Impression was well-healed right inguinal hernia repair without recurrence.

The examiner noted that the Veteran had mild, daily discomfort in the right inguinal region, likely related to traction on the structures in the inguinal canal caused by postoperative scarring which did not significantly interfere with any activities.  The Veteran was noted to be able to lift 20 to 25 pounds repeatedly during the day without difficulty.

As noted above, in order to warrant a compensable rating pursuant to Diagnostic Code 7338, the Veteran's disability must be manifested by an inguinal hernia that is postoperative and recurrent.  This is clearly not the case.  Thus, although 38 C.F.R. § 4.1 instructs the rater to consider the history of disability, in this case, such history is deemed too remote to have any practical bearing on the rating period in question. Indeed, at no time during or proximate to the period on appeal did the Veteran experience any recurrence of his right inguinal hernia.  

The Board has considered the Veteran's complaints of occasional discomfort in the right inguinal area, especially when walking; however, without any showing of hernia recurrence during the period on appeal, the currently assigned noncompensable evaluation is found to be appropriate.  Accordingly, the criteria for a compensable evaluation have not met or approximated, and a higher evaluation is not warranted. 
 
The Board has also considered whether a separate evaluation is warranted for the Veteran's post-operative herniorrhaphy scar.  Scars, other than of the head, face, or neck, are to be rated pursuant to 38 U.S.C.A. §38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805.  During the pendency of this appeal for an increased rating, the criteria for evaluation of scars were amended as of October 23, 2008.  The revisions, however, are applicable to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008). 

In the present case, the Veteran's claim for service connection for residuals of hernia surgery was received in July 2008, before the October 2008 effective date of the amendment.  In such circumstances, only the previous criteria apply as the Veteran has not requested review under the new criteria. 

Under Diagnostic Code 7801, which governs scars, other than of the head, face, or neck, that are deep or cause limited motion, a 10 percent evaluation is assignable when the area or areas exceed six square inches (39 square centimeters).  A 20 percent evaluation is assignable when the area or areas exceed 12 square inches (77 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25  of this part.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1), (2). 

Under Diagnostic Code 7802, which governs scars other than the head, face, or neck, that are superficial and do not cause limited motion, a 10 percent evaluation is assignable for area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (1), (2). 

Under Diagnostic Code 7803, a 10 percent evaluation is assignable for scars that are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1), (2). 

Under Diagnostic Code 7804, a 10 percent evaluation is assignable for scars that are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1), (2). 

Under Diagnostic Code 7805, other types of scars will be rated based on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7804. 

In this case, a separate evaluation is not warranted because the Veteran's surgical scar is not noted to cause limitation of motion, is not adhered to the underlying tissue, is not painful upon examination, is not unstable, and does not cover an area of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, and 7804. 

The Board notes the Veteran's argument that he has long complained of pain and discomfort in his right inguinal region and that the VA examiner concluded that this pain was attributable to the residual scar from his prior hernia operations.  As noted above, a 10 percent evaluation is assignable for scars that are superficial and painful on examination.  In this case, the Veteran reported some discomfort with palpation in the lower end of the scar which he described as "tingling."  The Board, therefore, cannot conclude that the Veteran's surgical scar from his prior hernia operations was painful on examination.

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected residuals of hernia surgery present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The criteria pertaining to hernias in the Rating Schedule focus on reoccurrence, reducibility, and treatment; and the criteria pertaining to scars in the Rating Schedule focus on whether the scar is deep, painful on examination, of a certain size causes limited motion.  38 C.F.R. §§ 4.114, Diagnostic Code 7338 (2011) and 4.118, Diagnostic Codes 7801 to 7805.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to an initial compensable evaluation for residuals of right inguinal hernia surgery is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


